The opinion of the court was delivered by
Rowell, J.
This case is free from any attempt to evade the Statute of Usury, and presents the simple question, whether a claim for money paid as usury can be discharged without actual satisfaction, long after the money has been paid. This is unlike the case of Herrick v. Dean, reported elsewhere in this volume. There, resort was had to a device to evade the statute at the time the loan was made, and while the borrower’s necessities were upon him; while here, the borrower, long after the loan, voluntarily elects to discharge his claim.
*248We see no legal reason why such a claim, in the circumstances of this case, may not be discharged, the same as any ordinary claim for the recovery of money. Churchill v. Cole, 32 Vt. 93. The discharge being under seal, imports consideration. “ If the obligee do receive a part, and thereof make an acquittance under his seal in full satisfaction of the whole, it is sufficient, by reason the deed amounteth to an acquittance of the whole.” Co. Litt. [212 b.]
We find no error in the judgment below; but, on motion of the plaintiff, that judgment is reversed, pro forma, and the cause remanded, with leave to the plaintiff to replead on the usual terms.